Carley, Judge.
Appellant appeals his conviction of burglary. His sole enumeration of error raises the general grounds. We have carefully reviewed the transcript and find no error. “As there was direct testimony identifying [appellant] as the perpetrator of the crimes with which he was charged, there was sufficient evidence to authorize the jury’s verdict.” Powers v. State, 150 Ga. App. 25 (1) (256 SE2d 637) (1979). “Issues regarding credibility of witnesses must be resolved solely by the jury. [Cits.] In this instance the jury, obviously, chose to believe the state’s witnesses.” Redd v. State, 154 Ga. App. 373 (1) (268 SE2d 423) (1980).

Judgment affirmed.


Quillian, C. J., and Shulman, P. J., concur.